Title: To James Madison from George W. Erving, 25 July 1805 (Abstract)
From: Erving, George W.
To: Madison, James


          § From George W. Erving. 25 July 1805, London. No. 35. “Mr Monroe arrived here yesterday, & I have this day a letter from Mr Bowdoin dated Southampton at which place it appears he has just landed from St. Andero; Mr Bowdoin has not quitted Spain on account of any political circumstances, but as I learn by his letter, the ill State of his health has made it necessary for him to come hither for the benefit of medical advice.”
        